Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments of claims 1-8, 14-15, 17-20, and 22-26 are acknowledged by the Examiner. 
	Applicant’s cancelation of claim 21 is acknowledged by the Examiner.
	Applicant’s amendment of claim 20 has overcome the previous claim objection. Thus, the claim objection of claim 20 is withdrawn.
Applicant’s amendment of claims 1-3, 14-15, 17, 19-20, and 22-24 have overcome the rejections under 35 U.S.C. 112(b). Thus, the rejections of claims 1-17, and 19-26 under 35 U.S.C. 112(b) have been withdrawn.
	Applicant’s cancelation of claim 21 has overcome the rejection under 35 U.S.C. 112(b). Thus, the rejection of claim 21 under 35 U.S.C. 112(b) is withdrawn.
	Applicant’s amendments of claims 6-8 to include adapted to language has overcome the rejections of claims 6-9 under 35 U.S.C. 101. Thus, the rejection of claims 6-9 under 35 U.S.C. 101 has been withdrawn. 
	Currently claims 1-20, and 22-27 are currently pending in the application. 
Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive.  
Applicant alleges that the device as disclosed by Yoshida is merely a conventional shaped U-Guard. Examiner respectfully disagrees and notes that the device as disclosed by Yoshida is a dental protector against bruxism inasmuch as applicant claims a dental protector against bruxism.
Applicant further argues that Yoshida does not teach or suggest “an upper occlusal wall extending at an angle from an edge of a side wall”. Examiner respectfully disagrees and asserts that as explained in the rejections of claims 1 and 22, Yoshida does in fact disclose an upper occlusal wall (2x) extending at an angle from an edge of a side wall (3’; see figures 2a and 2b). 
Applicant further argues that Yoshida does not teach or suggest “wherein the edge of the side wall at the distal ends of molar portions of the guard differ in width from the dental arch”. Examiner respectfully disagrees and asserts that Yoshida does in fact disclose this limitation, it has been established in the rejection of claims 1, 4-5, 22, and 25-26, and can clearly be seen in Figure 6 that the device of Yoshida comprises “the ends of 2a extend interiorly and exteriorly from the inner and outer surfaces of the users teeth and therefore have a width differing from the dental arch whether lesser or greater” and thus comprise an edge of the side wall at the distal ends of molar portions of the guard differ in width from the dental arch.
	Thus even though the device of Yoshida is molded to the user’s teeth, the device of Yoshida still discloses the argued limitations and thus the functions of “engaging the occlusal surfaces of the posterior teeth when the jaws are open and when the jaws are closed, allowing the claimed dental guard to fit dental arches of different sizes and curvatures, as well as a wide range of differently sized or shaped teeth (see [Abstract] in reference to “The invention has for its object to provide a dental protector against bruxism adapted to protect the teeth from clenching, insure stability during wear, and applicable to many persons.”) similar to Applicant’s own invention. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “longitudinal edge of the front side wall” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The claimed subject matter of the “longitudinal edge of the front side wall” lacks a reference numeral.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the plane" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “a plane”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-11, 14, and 16-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 6,302,110 B2).
In regards to claim 1, Yoshida discloses a dental guard (1; see [Col 2 ln 30-37]; see figure 1) for treatment of bruxism (see [Col 2 ln 16-21]) in a human dental arch having a width (see figure 1 that the dental guard 1, has a width from a left to a right side) and including a plurality of anterior teeth and posterior teeth having outer surfaces and occlusal surfaces (see figure 6), the dental guard (1) comprising: 
an elastically deformable body (2; see [Col 2 ln 30-37]; see figure 1; see [Col 2 ln 53-57] in reference to 2 being formed from elastomers, or elastically deformable materials) having a front band portion (2b; see [Col 2 ln 62-65]; see figure 5), and a pair of molar portions (2a; see [Col 2 ln 62-65]; see figure 5) contiguous with and extending from ends of the front band portion (2b; see figure 5) to distal ends of the pair of molar portions (2a; see figure 5 that the device is a continuous device and therefore 2b contiguously extends to the distal ends of 2a), the front band portion (2b) and the pair of molar portions (2a) of the body (2) forming a U-shape (see [Col 2 ln 30-37]; see figure 5), the body including 
a front side wall (3’; see [Col 3 ln 14-23]; see figures 1-4) having an inner surface (see figures 2a-2b that 3’ has an inner surface which faces 3), and 
an upper side wall (2x; see [Col 2 ln 59-61]; see figures 2a-b) having an inner surface (surface which faces the user’s teeth; see figure 2a and figure 8), the upper side wall (2x) extending at an angle from a longitudinal edge (as indicated by A in annotated figure 2a and 2b below) of the front side wall (3’; see figure 2a and 2b that 2x extends from 3’ at an angle), wherein a distance between the longitudinal edge (A) of the front side wall (3’) at the distal ends (ends of 2a) of the pair of molar portions (2a) configured to differ from the width of the human dental arch (see figure 6 below that A of 3’ at 2a extend interiorly and exteriorly from the inner and outer surfaces of the users teeth and therefore has a width differing from the dental arch whether lesser or greater, thus the longitudinal edge of 3’ (located outside of the user’s teeth) has a width greater or lesser than that of the user’s dental arch),
wherein when the jaws are open the body (2) is adapted to be positioned to fit over the plurality of teeth in the human dental arch (see [Col 2 ln 30-37; see figure 6) such that the inner surfaces of the front wall (3’) and the upper wall (2x) engage the occlusal surfaces of the posterior teeth (see figure 8), and 
wherein when the jaws are closed the body (2) at least partially conforms to the outer surfaces and occlusal surfaces of differently sized and differently shaped teeth corresponding to different people during use (see figure 6 and 8 that body 2 conforms to a user’s differently shaped teeth).

    PNG
    media_image1.png
    284
    864
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    380
    407
    media_image2.png
    Greyscale

In regards to claim 2, Yoshida discloses the invention as discussed above.
Yoshida further discloses wherein the dental arch comprises a lower dental arch, and the teeth are lower teeth (see [Col 2 ln 22-29] in reference to the device being applied to the lower teeth).
In regards to claim 3, Yoshida discloses the invention as discussed above.
Yoshida further discloses wherein the dental arch comprises an upper dental arch, and the teeth are upper teeth (see [Col 2 ln 22-29] in reference to the device being applied to the upper teeth).
In regards to claim 4, Yoshida discloses the invention as discussed above.
Yoshida further discloses wherein the distance between the longitudinal edge (A) of the front side wall (3’) at the distal ends (distal ends of 2a) of the pair of molar portions (2a) configured is less than the width of the human dental arch (see figure 6 above that the indicated portion A of 3’ at distal ends of 2a has a portion located within the dental arch, and is therefore less than the width of the human dental arch).
In regards to claim 5, Yoshida discloses the invention as discussed above.
Yoshida further discloses wherein the distance between the longitudinal edge (A) of the front side wall (3’) at the distal ends (distal ends of 2a) of the pair of molar portions (2a) configured is greater than the width of the human dental arch (see figure 6 above that the indicated portion A of 3’ at the distal ends of 2a has a portion located outside the dental arch, and is therefore greater than the width of the human dental arch)
In regards to claim 6, Yoshida discloses the invention as discussed above.
Yoshida further discloses wherein a portion of the front side wall (3’) corresponding to the front band portion (2b) is a labial wall (see figure 6 that 3’ of 2b is located on an exterior portion of the user’s teeth, as such would be positioned against the user’s lips or “labial side”) adapted to be disposed between the outer surfaces of the anterior teeth (see figure 6) and the inside surface of the lip (see figure 7).
In regards to claim 7, Yoshida discloses the invention as discussed above.
Yoshida further discloses wherein the labial wall (portion of 3’ as discussed above) terminates in a longitudinal free edge (see figure 2b that 3’ of the labial portion terminates in a longitudinal free edge) adapted to be positioned adjacent a gingival margin (see figure 8 that 3’ does not reach, and is instead positioned adjacent to a user’s gum or gingival margin) during use.
In regards to claim 8, Yoshida discloses the invention as discussed above.
Yoshida further discloses wherein the front side wall (3’) of each of the pair of molar portions (2a) comprises a buccal wall (see figure 6 that 3’ of 2a is located on an exterior portion of the user’s teeth, as such would be positioned against the user’s cheek or “buccal side”) contiguous with the labial wall (3’ of 2b; see figure 6 that 3’ is contiguous), the buccal wall (3’ of 2a) adapted to be disposed between the outer surfaces of the posterior teeth (see figure 6) and inside surfaces of the cheeks (see figure 6 that 3’ of 2a is located on an exterior portion of the user’s teeth, as such would be positioned against the user’s cheek or “buccal side”).
In regards to claim 10, Yoshida discloses the invention as discussed above.
Yoshida further discloses wherein the body (2) has a thickness of about 0.2mm to about 4mm (see [Col 3 ln 36-40] in reference to S being 1-4mm).
In regards to claim 11, Yoshida discloses the invention as discussed above.
Yoshida further discloses wherein the body (2) has a thickness of about 0.4mm to about 2mm (see [Col 3 ln 36-40] in reference to S being 1 mm).
In regards to claim 14, Yoshida discloses the invention as discussed above.
Yoshida further discloses wherein the upper side wall (2x) of each molar position (2a) comprises a generally planar occlusal plate (2y; see [Col 2 ln 39-44]; see figure 2a, that 2y of molar portion 2a is generally planar, see figure 8 that 2 (and therefore 2y) is located on or between occlusal surfaces of the user’s teeth, and therefore is construed to be a generally planar occlusal plate) having a top and a bottom surfaces (see annotated figure 2a below), the occlusal plates (2y of molar portion 2a) adapted to be positioned between occlusal surfaces of upper teeth and lower teeth to absorb forces when the jaws are clenched (see [Col 2 ln 39-44]; see figure 8 that 2 (and therefore 2y) is positioned between occlusal surfaces of the user’s upper and lower teeth and as such would absorb forces when the jaw is clenched). 
In regards to claim 16, Yoshida discloses the invention as discussed above.
Yoshida further discloses wherein the body (2) has a transverse cross section (cross sections as seen in figures 2a and 2b) that is approximately V-shaped for receiving the teeth (see figures 2a and 2b that the cross sections as seen are approximately V-shaped; see figure 8 that the V-shape receives a user’s teeth). 
In regards to claim 17, Yoshida discloses the invention as discussed above.
Yoshida further discloses wherein the body (2) is planar along the longitudinal edge (A) of the front side wall (3’; see figure 2a and 2b that indicated portion A is in the same plane as the transverse cross sections of 2a and 2b, and is therefore construed to be in the same plane)
In regards to claim 18, Yoshida discloses the invention as discussed above.
Yoshida further discloses wherein the distance between the longitudinal edge (A) of the front side wall (3’) at the distal ends (ends of molar portions 2a) of the pair of molar portions (2a) is dimensionally stable in the plane (A of 3’ at the distal ends of 2a are held in place by the user’s teeth (see figure 6) and therefore a distance between left and right A on either side of the user’s dental arch would be dimensionally stable (not come closer, or spread farther apart with respect to one another) to one another in the plane).
In regards to claim 19, Yoshida discloses the invention as discussed above.
Yoshida further discloses wherein the upper side wall (2x), has a width increasing from the front band portion (2b) to the molar portions (2a; see [Col 2 ln 62-65]; see figure 3 that the portion 2 (and therefore 2x) is wider at 2a than at 2b).
In regards to claim 20, Yoshida discloses the invention as discussed above.
Yoshida further discloses wherein the body (2) has a length and a width (see figure 6), the length and width of the body (2) adapted to extend along the dental arch (see figure 6 that the length and width of 2 is adapted to extend along the dental arch) to substantially cover the outer surfaces and crowns of the teeth (see [Col 2 ln 30-37] in reference to 2 covering the occlusal surfaces (crowns); see figure 8 that 3’ of 2, substantially covers the outer surfaces of the teeth)  in the dental arch to the distal end of the second molar of the lower dental arch (see figures 6 and 7 that 2 covers each of the user’s molars and pre-molars, including the second molar’s distal end as indicated in annotated figure 6 below; see [Col 2 ln 23-29] in reference to the device being used on a lower dental arch). 

    PNG
    media_image3.png
    388
    542
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    6
    13
    media_image4.png
    Greyscale

In regards to claim 22, Yoshida discloses a method for protecting against effects of bruxism (see [Col 3 ln 55-Col 4 ln 46]) in a human dental arch having a width and including a plurality of anterior teeth and posterior teeth having outer surfaces and occlusal surfaces (the device intended to be used in humans, inherently the human has a dental arch with a width, anterior teeth, and posterior teeth), the bruxism protection method comprising the steps of: 
a) providing an elastically deformable body (2; see [Col 2 ln 30-37]; see figure 1; see [Col 2 ln 53-57] in reference to 2 being formed from elastomers, or elastically deformable materials) having a front band portion (2b; see [Col 2 ln 62-65]; see figure 5), and a pair of molar portions (2a; see [Col 2 ln 62-65]; see figure 5) contiguous with and extending from ends of the front band portion (2b; see figure 5) to distal ends of the pair of molar portions (2a; see figure 5 that the device is a continuous device and therefore 2b contiguously extends to the distal ends of 2a), the front band portion (2b) and the pair of molar portions (2a) of the body (2) forming a U-shape (see [Col 2 ln 30-37]; see figure 5), the body including
a front side wall (3’; see [Col 3 ln 14-23]; see figures 1-4) having an inner surface (see figures 2a-2b that 3’ has an inner surface which faces 3), and 
an upper side wall (2x; see [Col 2 ln 59-61]; see figures 2a-b) having an inner surface (surface which faces the user’s teeth; see figure 2a and figure 8), the upper side wall (2x) extending at an angle from a longitudinal edge (as indicated by A in annotated figure 2a and 2b above) of the front side wall (3’; see figure 2a and 2b that 2x extends from 3’ at an angle), wherein a distance between the longitudinal edge (A) of the front side wall (3’) at the distal ends (ends of 2a) of the pair of molar portions (2a) configured to differ from the width of the human dental arch (see figure 6 below that A of 3’ at 2a extend interiorly and exteriorly from the inner and outer surfaces of the users teeth and therefore has a width differing from the dental arch whether lesser or greater, thus the longitudinal edge of 3’ (located outside of the user’s teeth) has a width greater or lesser than that of the user’s dental arch);
b) placing the body (2) over the plurality of teeth in the human dental arch such that the inner surfaces of the front wall and the upper wall engage the occlusal surfaces of the posterior teeth (see [Col 4 ln 7-13] in reference to inserting the dental protector into the oral cavity in intimate contact with the teeth; see Figures 6-8 in reference to the body 2 being placed over the user’s plurality of teeth to engage the occlusal surfaces of the molars); and 
c) conforming the body (2) to the teeth and surrounding tissue by dental pressure so that when the jaws are closed the body at least partially conforms to the outer and occlusal surfaces of differently sized and differently shaped teeth corresponding to different people during use (see [Col 4 ln 7-13] in reference to a user clenching their jaw to make impression marks (indentations which have conformed to the user’s outer and occlusal surfaces of each of their teeth; see figure 6).
In regards to claim 23, Yoshida discloses the method as discussed above.
Yoshida further discloses wherein the dental arch comprises a lower dental arch, and the teeth are lower teeth (see [Col 2 ln 22-29] in reference to the device being applied to the lower teeth).
In regards to claim 24, Yoshida discloses the invention as discussed above.
Yoshida further discloses wherein the dental arch comprises an upper dental arch, and the teeth are upper teeth (see [Col 2 ln 22-29] in reference to the device being applied to the upper teeth).
In regards to claim 25, Yoshida discloses the method as discussed above.
Yoshida further discloses wherein the distance between the longitudinal edge (A) of the front side wall (3’) at the distal ends (distal ends of 2a) of the pair of molar portions (2a) configured is less than the width of the human dental arch (see figure 6 above that A of 3’ near the distal ends 2a has a portion located within the dental arch, and is therefore less than the width of the human dental arch).
In regards to claim 26, Yoshida discloses the method as discussed above.
Yoshida further discloses wherein the distance between the longitudinal edge (A) of the front side wall (3’) at the distal ends (distal ends of 2a) of the pair of molar portions (2a) configured is greater than the width of the human dental arch (see figure 6 above that A of 3’ near the distal ends 2a also have a portion located outside the dental arch, and is therefore greater than the width of the human dental arch).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 6,302,110 B2) as applied to claim 1 above, and further in view of Hutchinson (US 2012/0298118 A1).
In regards to claim 9, Yoshida discloses the invention as discussed above.
Yoshida does not disclose wherein the buccal wall is adapted to overlap a junction of a person’s gingival margin and gum line during use. 
However, Hutchinson teaches an analogous dental guard (20; see [0018]; see figure 2) comprising a molar portion (34; see [0020]) and an analogous buccal wall (outer 32; see [0020]; see figure 5; see figure 1 that 20 is intended to be placed over a user’s teeth and that the outer 32 will inherently be placed between the outer surface of the user’s posterior teeth and the user’s cheek, as such outer 32 is construed to be a buccal wall); wherein the buccal wall (outer 32) is adapted to overlap a junction of a person’s gingival margin and gum line during use (see figure 5 that the outer 32 overlaps a gingival margin and gum line) for the purpose of creating a pocket that engages the user’s lower teeth (see [0025]).
Therefore it would have been obvious to one of ordinary skill in the before the time of the effective filing date of the claimed invention to have modified the buccal wall as disclosed by Yoshida and to have extended the buccal wall such that it overlaps a junction of a person’s gingival margin and gum line during use as taught by Hutchinson in order to have provided an improved buccal wall that would add the benefit of creating a pocket that engages the user’s lower teeth (see [0025]) adding the additional benefit of such a buccal wall would fully engage a user’s molars and ensure the device stays in place while the dental guard is in use. 

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 6,302,110 B2).
In regards to claim 12, Yoshida discloses the invention as discussed above.
Yoshida does not explicitly disclose wherein the body has a thickness of about 0.6 mm to about 0.9 mm.
However, Yoshida teaches wherein the body (2) has a thickness of about 0.6 mm to about 0.9mm (see [Col 3 ln 36-40] in reference to S being generally 1 mm, generally being construed to be ± 0.1mm therefore, 1mm is construed to be about 0.9mm).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reduced the thickness of the body such that the generally 1mm thick body as disclosed by Yoshida would have a thickness of about 0.6 mm to about 0.9 mm for the purpose of reducing the amount of material used in the body portion, thereby reducing the overall cost of manufacturing of the device, as applicant appears to have placed no criticality on the claimed range (see Applicant’s [Page 2 paragraph 5] in reference to the thickness can be any one of the plurality of ranges with no reasoning provided as to why those ranges are critical), further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05).
In regards to claim 13, Yoshida discloses the invention as discussed above.
Yoshida does not explicitly disclose wherein the body has a thickness of less than about 1.0mm.
However, Yoshida teaches wherein the body (2) has a thickness of less than about 1.0mm (see [Col 3 ln 36-40] in reference to S being generally 1 mm, generally being construed to be ± 0.1mm, therefore, 1mm is construed to be less than about 1.0mm).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reduced the thickness of the body such that the generally 1mm thick body as disclosed by Yoshida would have a thickness of less than about 1.0mm for the purpose of reducing the amount of material used in the body portion, thereby reducing the overall cost of manufacturing of the device, as applicant appears to have placed no criticality on the claimed range (see Applicant’s [Page 2 paragraph 5] in reference to the thickness can be any one of the plurality of ranges with no reasoning provided as to why those ranges are critical), further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05).

Claim 15, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 6,302,110 B2) as applied to claim 1 above, and further in view of Fischer et al. (US 8,007,277 B2) (hereinafter Fischer).
In regards to claim 15, Yoshida discloses the invention as discussed above.
Yoshida does not explicitly disclose wherein the upper side wall of the pair of molar portions has a width of about 8mm in a direction generally perpendicular to longitudinal axis of the front wall. 
However, Fischer teaches an analogous dental guard (100; see [Col 11 ln 4-11]; see figure 1a); comprising analogous molar portions (108; see [Col 11 ln 12-26]; see figure 1a) and an analogous upper side wall (104; see [Col 11 ln 4-11]; see figure 1a) wherein the upper side wall (104) of the pair of molar portions (108) has a width of about 8mm (see [Col 11 ln 48-59]) in a direction generally perpendicular to longitudinal axis of the front wall (see figure 1a that 104 is generally perpendicular to the front wall portion near 110) for the purpose of providing a good fit for the user’s dental arch (see [Col 11 ln 48-59]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molar portion as disclosed by Yoshida by widening the molar portion to be about 8mm as taught by Fischer in order to have provided an improved, widened molar portion that would add the benefit of providing a good fit for the user’s dental arch (see [Col 11 ln 48-59]) thus adding the benefit of increasing the user’s comfort while using the dental guard due to the molar portion being well fit to the user.
In regards to claim 27, Yoshida discloses the dental guard according to claim 1. 
Yoshida does not disclose a kit for use in protecting a person’s teeth, the kit comprising a plurality of the dental guards according to claim 1. 
However, Fischer teaches an analogous an analogous dental guard (100; see [Col 11 ln 4-11]; see figure 1a), wherein the dental guard (100) comprises a kit (see [Col 23 ln 65-Col 24 ln 21), the kit comprising a plurality of the dental guards (100) for the purpose of providing a kit that would allow for the convenience of use (see [Col 23 ln 65-67]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dental guard as disclosed by Yoshida by including a kit comprising a plurality of dental guards as taught by Fischer in order to have provided a kit that improved the use of the device since the inclusion of such a kit would allow for the convenience of use (see [Col 23 ln 65-67]) thus allowing the inclusion of different dental guards for different sizes, shapes, or textures which could accommodate different user’s needs as desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Faasse et al. (US 8,944,819 B2) discloses an analogous oral device (90; see [Col 21 ln 40-48]; see figure 1) comprising a body (100; see [Col 21 ln 40-48]; see figure 1), a front side wall (170; see [Col 22 ln 14-24]; see figure 5), and a upper side wall (150; see [Col 21 ln 49-67]; see figure 5); wherein the body (100) is adapted to be positioned over the user’s teeth (see [Col 6 ln 34-37]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754